DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 10 2022 has been entered. Applicant amended claims 1, 5, 9, 15-17, and 19-20 and Applicant cancelled claims 4, 12, and 18. Accordingly, claims 1-3, 5-11, 13-17, and 19-20 remain pending.
Applicant’s amendment to the specification overcomes the specification objection of December 07, 2021  that pertains to changing “user identifies” to “user identifier”. Accordingly, the specification objection that pertains to “user identifier” is withdrawn. The specification objection of December 07, 2021 pertaining to paragraph 27 of Application’s specification was not corrected in the Applicant’s specification. Therefore, the specification objection pertaining to paragraph 27 of Applicant’s specification remains outstanding.
Applicant’s amendment to the specification overcomes the drawing objection of December 07, 2021; however, the specification objection that pertains to paragraph 27 of Applicant’s specification  results in a drawing objection because none of the drawings recites activity graph 113.
Applicant’s amendment to the claim 5 overcomes the 35 USC 112(b) rejection; accordingly, the 35 USC 112(b) rejection of December 07, 2021 is withdrawn.
Applicant’s amendment to the claims overcomes the 35 USC 101 rejection; accordingly, the 35 USC 101 rejection is withdrawn.

Response to Arguments
Applicant's remarks filed May 10, 2022  with respect to the specification and drawing objections have been fully considered, and they are persuasive. However, applicant did not correct the specification objection of December 07, 2021 directed to paragraph 27. Paragraph 27 of Applicant’s specification recites activity graph 113; however, the drawings do not show reference number 113. Therefore, the  drawing and specification objections remain outstanding. 
Applicant's remarks filed May 10, 2022  with respect to the 35 USC 112(b) rejection and the 35 USC 101 rejection have been fully considered, and they are persuasive. Therefore, the 35 USC 112(b) rejection and the 35 USC 101 rejection are withdrawn.

Applicant's arguments filed May 10, 2022   have been fully considered but they are not persuasive.
On pages 15-16, Applicant alleges “the cited references do not disclose at least the limitation ‘learn[ing] connections between a physical address of a user of a user device and each of a plurality of websites visited by the user’ as performed by the steps of the method…the cited portions do not disclose receiving pairs of identifiers from websites as a result of program code executed by websites to learn associations between websites and physical address of the user. Therefore, claim 1 as amended is patentable over the cited references. Independent claims 9 and 15 are also patentable at least for the above reasons. The dependent claims incorporate the limitations of their respective independent claims and are patentable for the same reasons”. This is not persuasive because paragraphs 38-39 and Figure 5A of Gersh disclose a user profile where a connection is made with the physical mailing address of the user and the browsing activity of the plurality of websites visited by the user. Furthermore, paragraph 40 and Figure 5B of Gersh disclose an address graph, wherein at least two identifiers such as user ID/device ID and the user attribute ID are associated with website via cookie ID and the marketer ID and the physical address  of the user. The address graph is configured using rules programmed on a computer and stored within the collateral generation system which include marketer’s and publisher’s devices/websites of user interactions with websites. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 27, reference number 113 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 8, paragraph 27, line 4, reference number 113 is not in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 14- 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gersh et al US 2017/0178270(hereinafter Gersh) in view of Neal et al WO 2007084357 (hereinafter Neal) in further view of Siegal et al US 20150324857 (hereinafter Siegal).

As to claim 1, Gersh teaches a mail platform system (paragraph 23, “collateral generation system…”)comprising: an address database storing a plurality of postal addresses (paragraph 23 teach a “collateral generation system…”;paragraph 37 recites “user information may be stored in a database or any other suitable data storage system such as a system of user profiles or an address graph…”;paragraph 48 recites “…mailing addresses may be verified against appropriate databases…”); an identifier graph that links each of a plurality of address identifiers to one or more of a plurality of user identifiers, wherein a portion of the plurality of user identifiers are external user identifiers, and each address identifier is associated with one of the plurality of postal addresses stored in the address database and anonymizes in the identifier graph the associated postal address (paragraph 40-41 recite ”an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information…user information store may contain information about groups of anonymous users or groups user profiles without certain identifying information into an anonymous group…the user profiles of anonymous users (anonymous user profiles can contain a mailing address…) ; a computer processor,(paragraph 40 recites “…the address graph can be configured using rules programmed on a computer…”); and a computer readable storage medium comprising program code encoded thereon that, when executed by the computer,(paragraph 40 recites “…the address graph can be configured using rules programmed on a computer…”), causes the computer processor to: learn connections between a physical address of a user of a user device and each of a plurality of websites visited by the user (paragraphs 38-39 and Figure 5A disclose a user profile where a connection is made with the physical mailing address of the user and the browsing activity of the plurality of websites visited by the user. Furthermore, paragraph 40 and Figure 5B disclose an address graph, wherein at least two identifiers such as user ID/device ID and the user attribute ID are associated with website via cookie ID and the marketer ID and the physical address  of the user. The address graph is configured using rules programmed on a computer and stored within the collateral generation system which include marketers and publishers devices/websites of user interactions with websites): wherein the program code for learning causes the processor to: receive a platform user identifier that identifies a user of a user device, the platform user identifier transmitted based on an integration code included in a website accessed at the user device (paragraph 40-41 recite “an address graph contain graph nodes representing user IDs, cookie ID, device ID, marketer ID, physical addresses, email address, user activity information and user attributes...an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information); identify an address identifier linked to the first external user identifier in the identifier graph (Figure 5B, wherein physical address identifier is identified and linked to the external user identifier such as the email address identifier in an address graph); add the platform user identifier to the identifier graph(Figure 5B shows a user ID, which is the platform user identifier, is added to the address graph); generate a link in the identifier graph connecting the platform user identifier to the address identifier(Figure 5B shows a link made in the address graph connecting the user ID to the physical address identifier and email address identifier); link the second external user identifier to the platform user identifier in the identifier graph ( Figure 5B shows the second external user identifier, device ID, is linked to the user ID in the address graph); link the second external user identifier to the address identifier based on the link connecting the platform user identifier to the address identifier (paragraph 5B shows the device ID is linked to the address identifiers of the email address identifier and the physical address identifier in the address graph).
Gersh does not teach determine that the received platform user identifier identifying the user of the user device is associated with a first external user identifier in the identifier graph; receive the platform user identifier and a second external user identifier based on code included in a second website accessed at the user device, wherein the second external user identifier is not linked to an address identifier of the plurality of address identifiers; determine whether to address mail to the user associated with the platform user identifier based on activity information associated with the platform user identifier; and  3832657/44248/FW/10877272.6retrieve a postal address from the address database for mailing the user based on the address identifier linked to the platform user identifier.
Neal teaches determine that the received platform user identifier identifying the user of the user device is associated with an external user identifier in the identifier graph (page 31, lines 14-26 recite “once a virtual address has been acquired at step 1302 and properly validated at step 1306, the virtual address is checked against the user table…only the unique user identifier enclosed in the virtual address is utilized for this purpose…additional information included in the virtual address can be used in order to simplify or strengthen the identification of a corresponding user profile); identify an address identifier linked to the external user identifier in the identifier graph (page 31, lines 23-26 recites “the data contained in the virtual address is checked against the data contained in the user profile identified in the lookup step 1312... name, zip code, city, state, and country are contained in the virtual address and are checked against the corresponding information in the user profile”); add the platform user identifier to the identifier graph (page 24, line 22-25 recite “as nodes and boxes are added to the system….this inventory is constantly updated” wherein the nodes represent the platform user identifier to the graph; lines 11-12 of page 24 recite “objective functions and constraints are then applied to the assignment to optimize the allocation of nodes and boxes…” ); generate a link in the identifier graph connecting the platform user identifier to the address identifier( page 24, line 14-16 recite “…an exemplary objective function can be to add all of the parcels that are delayed or delivered to an alternate node under a given allocation…”; page 31, line 25-28 recite “name, zip code, city, state, and country are contained in the virtual address” wherein this virtual address can be the delivery address); determine whether to address mail to the user associated with the platform user identifier based on activity information associated with the platform user identifier (page 32, lines 15-27 recite “the resulting combination is checked against the black-list table 1104 , and delivery is authorized at step 1322 only if a corresponding pair is not found. Conversely, if a pair is found in the blacklist table 1104, the user 806 is notified…the mail piece is handed off for return to the sender…”); and  3832657/44248/FW/10877272.6retrieve a postal address from the address database for mailing the user based on the address identifier linked to the platform user identifier (page 32, lines 22-27 recite “[t]he last step in the method is fetching the preferred delivery address at step 1322…the method uses the information in the user profile 1102 fetched in the lookup step 1312 to derive the preferred delivery address by joining the delivery option table 1100 and the address table 1106.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Gersh’s mail platform system with Neal’s method of mapping identifiers to maintain customer privacy with regard to the customer’s address (Neal, page 29, lines 22-23).
The combination of Gersh in view of Neal do not teach receive the platform user identifier and a second external user identifier based on code included in a second website accessed at the user device, wherein the second external user identifier is not linked to an address identifier of the plurality of address identifiers.
Siegal teaches wherein the computer readable storage medium further comprises program code encoded thereon that, when executed, causes the processor to: receive the platform user identifier and a second external user identifier based on code included in a second website accessed at the user device, wherein the second external user identifier is not linked to an address identifier of the plurality of address identifiers (Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals Email1@domain1.com which is linked to mD5 UDID 1234 and email2@domain2.com
is linked to SHA-1 UDID 0978 identifier and is not directly linked to street address 2 ); link the second external user identifier to the platform user identifier in the identifier graph(Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals email2@domain2.com
is linked to SHA-1 UDID 0978 identifier is link by an edge to street address 2); and link the second external user identifier to the address identifier based on the link connecting the platform user identifier to the address identifier (Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals email2@domain2.com
is linked to SHA-1 UDID 0978 identifier is link by an edge to street address 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method of receiving the user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

As to claim 2, the combination of Gersh in view of Neal and Siegal teach wherein the computer readable storage medium further comprises program code encoded thereon that, when executed, causes the processor to: hash each of the plurality of postal addresses in the address database according to a hash function to generate a first plurality of hashed addresses (Siegal: Paragraph 41 recites “mobile identifiers and non-mobile identifiers can be anonymized…this can be performed using a hash function…”); receive a plurality of external user identifiers and a second plurality of postal addresses, each postal address in the second plurality of postal addresses corresponding to one of the plurality of external user identifiers (Siegal: Paragraph 41 recites “mobile identifiers and nonmobile identifier…”); hash each of the second plurality of postal addresses according to the hash function to generate a second plurality of hashed addresses; and for each of the external user identifiers (Siegal: Paragraph 41 recites “mobile identifiers and nonmobile identifiers can be anonymized…this can be performed using a hash function…);match the [hashed] address corresponding to the external user identifier to one of the first plurality of [hashed] addresses (Gersh :paragraph 40-41 recite “an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information…user information store may contain information about groups of anonymous users or groups user profiles without certain identifying information into an anonymous group…the user profiles of anonymous users (anonymous user profiles can contain a mailing address…)…”); and link the external user identifier to the address identifier linked to the matching one of the hashed addresses in the first plurality of hashed addresses (Siegal: Figure 2 and paragraphs 40-41 reveal external non-mobile identifier is link to the matching one of the hashed addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method of receiving the user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

As to claim 5, the combination of Gersh in view of Neal and Siegal teach wherein the computer readable storage medium further comprises program code encoded thereon that, when executed, causes the processor to receive a vendor identifier associated with the platform user identifier, the vendor identifier provided by a vendor based on code included in the website (Gersh: Paragraph 29 recite “a cookie or JavaScript code embedded on a website of a marketer can transmit user browsing information or other user activity information from a user device to the collateral generation system).

As to claim 6, the combination of Gersh in view of Neal and Siegal teach wherein the integration code is configured to transmit to the system at least one of the platform user identifier of the user of the user device, the external user identifier of the user of the user device, and an email address of the user of the user device (Gersh: Figure 5B, paragraphs 44-46 reveal “the information processing module may receive information from user devices, marketers, publishers, and other appropriate sources….information processing module can receive user activity or purchase information from a marketer associated with a user…” ).

As to claim 9, Gersh teaches a computer implemented method comprising(paragraph 40 recites “…the address graph can be configured using rules programmed on a computer…”): accessing an identifier graph that links address identifiers to user identifiers, wherein each address identifier is linked to one of a plurality of addressable endpoints and anonymizes in the identifier graph the linked addressable endpoint(paragraph 40-41 recite ”an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information…user information store may contain information about groups of anonymous users or groups user profiles without certain identifying information into an anonymous group…the user profiles of anonymous users (anonymous user profiles can contain a mailing address…); learning connections between a physical address of a user of a user device and each of a plurality of websites visited by the user (paragraphs 38-39 and Figure 5A disclose a user profile where a connection is made with the physical mailing address of the user and the browsing activity of the plurality of websites visited by the user. Furthermore, paragraph 40 and Figure 5B disclose an address graph, wherein at least two identifiers such as user ID/device ID and the user attribute ID are associated with website via cookie ID and the marketer ID and the physical address  of the user. The address graph is configured using rules programmed on a computer and stored within the collateral generation system which include marketers and publishers devices/websites of user interactions with websites); the learning comprising receiving, from a user device, a first user identifier that identifies a user of the user device, the first user identifier transmitted based on an integration code included in a website accessed at the user device (paragraph 40-41 recite “an address graph contain graph nodes representing user IDs, cookie ID, device ID, marketer ID, physical addresses, email address, user activity information and user attributes...an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information); identifying an address identifier linked to the second user identifier in the identifier graph (Figure 5B, wherein physical address identifier is identified and linked to the second user identifier such as the email address identifier in an address graph); adding the first user identifier to the identifier graph(Figure 5B shows a user ID, which is the first user identifier, is added to the address graph); generating a link in the identifier graph connecting the first user identifier to the address identifier(Figure 5B shows a link made in the address graph connecting the user ID to the physical address identifier and email address identifier); link the third external user identifier to the first user identifier in the identifier graph ( Figure 5B shows the third external user identifier, device ID, is linked to the user ID in the address graph); link the third external user identifier to the address identifier based on the link connecting the address user identifier to the address identifier (paragraph 5B shows the device ID is linked to the address identifiers of the email address identifier and the physical address identifier in the address graph).
Gersh does not teach determining that the first user identifier identifying the user of the user device is associated with a  second user identifier included in the identifier graph; receiving the first user identifier and a third user identifier included in the identifier graph based on a second integration code included in a second website accessed at the user device, wherein the third user identifier is not linked to an address identifier in the identifier graph; determining whether to transmit a message to the user associated with the first user identifier based on activity information associated with the first user identifier; retrieving an addressable endpoint to which to transmit the message based on the address identifier linked to the first user identifier. 
Neal teaches determining that the first user identifier identifying the user of the user device is associated with a  second user identifier included in the identifier graph (page 31, lines 14-26 recite “once a virtual address has been acquired at step 1302 and properly validated at step 1306, the virtual address is checked against the user table…only the unique user identifier enclosed in the virtual address is utilized for this purpose…additional information included in the virtual address can be used in order to simplify or strengthen the identification of a corresponding user profile); identifying an address identifier linked to the second user identifier in the identifier graph (page 31, lines 23-26 recites “the data contained in the virtual address is checked against the data contained in the user profile identified in the lookup step 1312... name, zip code, city, state, and country are contained in the virtual address and are checked against the corresponding information in the user profile”); adding the first user identifier to the identifier graph(page 24, line 22-25 recite “as nodes and boxes are added to the system….this inventory is constantly updated” wherein the nodes represent the platform user identifier to the graph; lines 11-12 of page 24 recite “objective functions and constraints are then applied to the assignment to optimize the allocation of nodes and boxes…” ); generate a link in the identifier graph connecting the first user identifier to the address identifier; ( page 24, line 14-16 recite “…an exemplary objective function can be to add all of the parcels that are delayed or delivered to an alternate node under a given allocation…”; page 31, line 25-28 recite “name, zip code, city, state, and country are contained in the virtual address” wherein this virtual address can be the delivery address); determining whether to transmit a message to the user associated with the first user identifier based on activity information associated with the first user identifier (page 32, lines 15-27 recite “the resulting combination is checked against the black-list table 1104 , and delivery is authorized at step 1322 only if a corresponding pair is not found. Conversely, if a pair is found in the blacklist table 1104, the user 806 is notified…the mail piece is handed off for return to the sender…”); retrieving an addressable endpoint to which to transmit the message based on the address identifier linked to the first user identifier (page 32, lines 22-27 recite“[t]he last step in the method is fetching the preferred delivery address at step 1322…the method uses the information in the user profile 1102 fetched in the lookup step 1312 to derive the preferred delivery address by joining the delivery option table 1100 and the address table 1106”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Gersh’s mail platform method with Neal’s method of mapping identifiers to maintain customer privacy with regard to the customer’s address (Neal, page 29, lines 22-23).
The combination of Gersh in view of Neal do not teach receiving the first user identifier and a third user identifier included in the identifier graph based on a second integration code included in a second website accessed at the user device, wherein the third user identifier is not linked to an address identifier in the identifier graph.
Siegal teaches further comprising: receiving the first user identifier and a third user identifier included in the identifier graph based on a second integration code included in a second website accessed at the user device, wherein the third user identifier is not linked to an address identifier in the identifier graph (Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals Email1@domain1.com which is linked to mD5 UDID 1234 and email2@domain2.com
is linked to SHA-1 UDID 0978 identifier and is not directly linked to street address 2 ); linking the third user identifier to the first user identifier in the identifier graph(Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals email2@domain2.com
is linked to SHA-1 UDID 0978 identifier is link by an edge to street address 2); and linking the third user identifier to the address identifier based on the link connecting the first user identifier to the address identifier (Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals email2@domain2.com is linked to SHA-1 UDID 0978 identifier is link by an edge to street address 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method receiving user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

As to claim 10, the combination of Gersh in view of Neal and Siegal teach  wherein the first user identifier is a different type of identifier from the second user identifier (Gersh paragraph 40-41 recite“…an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…”).

As to claim 11, the combination of Gersh in view of Neal and Siegal teach further comprising: hashing each of the plurality of addressable endpoints according to a hash function to generate a first plurality of hashed addresses (Siegal: paragraph 41 recites “mobile identifiers and nonmobile identifiers can be anonymized…this can be performed using a hash function…); receiving a plurality of user identifiers and a second plurality of addressable endpoints, each addressable endpoint in the second plurality of addressable endpoints corresponding to one of the plurality of user identifiers (Siegal: paragraph 41 recites “mobile identifiers and nonmobile identifier…”); hashing each of the second plurality of addressable endpoints according to the hash function to generate a second plurality of hashed addresses; and for each of the user identifiers(Siegal: Paragraph 41 recites “mobile identifiers and nonmobile identifiers can be anonymized…this can be performed using a hash function…) ;  matching the hashed address corresponding to the user identifier to one of the first plurality of hashed addresses (Gersh: paragraph 40-41 recite “an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information…user information store may contain information about groups of anonymous users or groups user profiles without certain identifying information into an anonymous group…the user profiles of anonymous users (anonymous user profiles can contain a mailing address…)…”); and linking the user identifier to the address identifier linked to the matching one of the hashed addresses in the first plurality of hashed addresses(Siegal: Figure 2 and paragraphs 40-41 reveal external nonmobile identifier is link to the matching one of the hashed addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method of receiving the user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

As to claim 14, the combination of Gersh in view of Neal and Siegal teach storing the addressable endpoints in a second database(Neal page 31, 22-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Gersh’s mail platform method in view of Siegal’s method of receiving the user identifiers with Neal’s method of storing the addressable endpoints to maintain customer privacy with regard to the customer’s address (Neal, page 29, lines 22-23).

As to claim 15, Gersh teaches a non-transitory computer readable storage medium comprising program code encoded thereon that, when executed by at least one processor, causes the processor to (paragraph 40 recites“…the address graph can be configured using rules programmed on a computer…”): access an identifier graph that links address identifiers to user identifiers, wherein each address identifier is linked to one of a plurality of addressable endpoints and anonymizes in the identifier graph the linked addressable endpoint (paragraph 40-41 recite ”an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information…user information store may contain information about groups of anonymous users or groups user profiles without certain identifying information into an anonymous group…the user profiles of anonymous users (anonymous user profiles can contain a mailing address…); learn connections between a physical address of a user of a user device and each of a plurality of websites visited by the user (paragraphs 38-39 and Figure 5A disclose a user profile where a connection is made with the physical mailing address of the user and the browsing activity of the plurality of websites visited by the user. Furthermore, paragraph 40 and Figure 5B disclose an address graph, wherein at least two identifiers such as user ID/device ID and the user attribute ID are associated with website via cookie ID and the marketer ID and the physical address  of the user. The address graph is configured using rules programmed on a computer and stored within the collateral generation system which include marketers and publishers devices/websites of user interactions with websites): wherein the program code for learning causes the processor to:  receive, from a user device, a first user identifier that identifies a user of the user device, the first user identifier transmitted based on an integration code included in a website accessed at the user device (paragraph 40-41 recite “an address graph contain graph nodes representing user IDs, cookie ID, device ID, marketer ID, physical addresses, email address, user activity information and user attributes...an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information); identify an address identifier linked to the second user identifier in the identifier graph (Figure 5B, wherein physical address identifier is identified and linked to the second user identifier such as the email address identifier in an address graph); add the first user identifier to the identifier graph(Figure 5B shows a user ID, which is the first user identifier, is added to the address graph); generate a link in the identifier graph connecting the first user identifier to the address identifier(Figure 5B shows a link made in the address graph connecting the user ID to the physical address identifier and email address identifier); link the third user identifier to the first user identifier in the identifier graph ( Figure 5B shows the third user identifier, device ID, is linked to the user ID in the address graph); link the third user identifier to the address identifier based on the link connecting the platform user identifier to the address identifier (paragraph 5B shows the device ID is linked to the address identifiers of the email address identifier and the physical address identifier in the address graph).
Gersh does not teach determine that the first user identifier identifying the user of the user device is associated with a second user identifier included in the identifier graph; receive the first user identifier and a third user identifier included in the identifier graph based on a second code included in a second website accessed at the user device, wherein the third user identifier is not linked to an address identifier in the identifier graph; determine to transmit a message to the user associated with the first user identifier based on activity information associated with the first user identifier; and retrieve an addressable endpoint to which to transmit the message based on the address identifier linked to the first user identifier.
Neal teaches determine that the first user identifier identifying the user of the user device is associated with a second user identifier included in the identifier graph (page 31, lines 14-26 recite “once a virtual address has been acquired at step 1302 and properly validated at step 1306, the virtual address is checked against the user table…only the unique user identifier enclosed in the virtual address is utilized for this purpose…additional information included in the virtual address can be used in order to simplify or strengthen the identification of a corresponding user profile); identify an address identifier linked to the second user identifier in the identifier graph (page 31, lines 23-26 recites “the data contained in the virtual address is checked against the data contained in the user profile identified in the lookup step 1312... name, zip code, city, state, and country are contained in the virtual address and are checked against the corresponding information in the user profile”); 4332657/44248/FW/10877272.6add the first user identifier to the identifier graph(page 24, line 22-25 recite “as nodes and boxes are added to the system….this inventory is constantly updated” wherein the nodes represent the platform user identifier to the graph; lines 11-12 of page 24 recite “objective functions and constraints are then applied to the assignment to optimize the allocation of nodes and boxes…” ); generate a link in the identifier graph connecting the first user identifier to the address identifier ( page 24, line 14-16 recite “…an exemplary objective function can be to add all of the parcels that are delayed or delivered to an alternate node under a given allocation…”; page 31, line 25-28 recite “name, zip code, city, state, and country are contained in the virtual address” wherein this virtual address can be the delivery address); determine to transmit a message to the user associated with the first user identifier based on activity information associated with the first user identifier (page 32, lines 15-27 recite “the resulting combination is checked against the black-list table 1104 , and delivery is authorized at step 1322 only if a corresponding pair is not found. Conversely, if a pair is found in the blacklist table 1104, the user 806 is notified…the mail piece is handed off for return to the sender…”); and retrieve an addressable endpoint to which to transmit the message based on the address identifier linked to the first user identifier (page 32, lines 22-27 recite “[t]he last step in the method is fetching the preferred delivery address at step 1322…the method uses the information in the user profile 1102 fetched in the lookup step 1312 to derive the preferred delivery address by joining the delivery option table 1100 and the address table 1106.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Gersh’s mail platform method with Neal’s method of mapping identifiers to maintain customer privacy with regard to the customer’s address (Neal, page 29, lines 22-23).
The combination of Gersh in view of Neal do not teach receive the first user identifier and a third user identifier included in the identifier graph based on a second cod included in  a second website accessed at the user device, wherein the third user identifier is not linked to an address identifier in the identifier graph.
Siegal teaches receive the first user identifier and a third user identifier included in the identifier graph based on a second cod included in  a second website accessed at the user device, wherein the third user identifier is not linked to an address identifier in the identifier graph (Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals Email1@domain1.com which is linked to mD5 UDID 1234 and email2@domain2.com
is linked to SHA-1 UDID 0978 identifier and is not directly linked to street address 2 ); link the third user identifier to the first user identifier in the identifier graph(Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals email2@domain2.com
is linked to SHA-1 UDID 0978 identifier is link by an edge to street address 2); and link the third user identifier to the address identifier based on the link connecting the first user identifier to the address identifier (Siegal: Figure 2, paragraphs 42-43 reveal wherein Figure 2 reveals email2@domain2.com
is linked to SHA-1 UDID 0978 identifier is link by an edge to street address 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method of receiving the user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

As to claim 16, the combination of Gersh in view of Neal and Siegal teach  wherein the first user identifier is a different type of identifier from the second user identifier (Gersh paragraph 40-41 recite “…an address graph may have nodes, each node representing a distinct item of information, which are linked to related nodes based on the relationship between the user information of each node…”).

As to claim 17, the combination of Gersh in view of Neal and Siegal teach the program code further causing the processor to: hash each of the plurality of postal addresses in the address database according to a hash function to generate a first plurality of hashed addresses (Siegal: Paragraph 41 recites “mobile identifiers and nonmobile identifiers can be anonymized…this can be performed using a hash function…”); receive a plurality of external user identifiers and a second plurality of addressable endpoints, each addressable endpoint in the second plurality of addressable endpoints corresponding to one of the plurality of user identifiers (Siegal: Paragraph 41 recites “mobile identifiers and nonmobile identifier…”); hash each of the second plurality of addressable endpoints according to the hash function to generate a second plurality of hashed addresses; and for each of the external user identifiers (Siegal: Paragraph 41 recites “mobile identifiers and nonmobile identifiers can be anonymized…this can be performed using a hash function…): for each of the user identifiers match the hashed address corresponding to the external user identifier to one of the first plurality of hashed addresses (Gersh :paragraph 40-41 recite “an address graph may be traversed to determine associations between various nodes of the address graph…the address graph may be traversed from the user ID though the cookie ID to the user activity information to determine that the user ID is associated with the user activity information…user information store may contain information about groups of anonymous users or groups user profiles without certain identifying information into an anonymous group…the user profiles of anonymous users (anonymous user profiles can contain a mailing address…)…”); wherein and link the external user identifier to the address identifier linked to the matching one of the hashed addresses in the first plurality of hashed addresses(Siegal: Figure 2 and paragraphs 40-41 reveal external nonmobile identifier is link to the matching one of the hashed addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method of receiving the user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

As to claim 20, the combination of Gersh in view of Neal and Siegal teach the program code further causing the processor to: store the hashed addresses and address identifiers in a first database(Siegal: paragraph 41 recites “mobile identifiers and nonmobile identifiers can be anonymized…this can be performed using a hash function…”); and encrypt (Siegal: paragraph 30 recites “…stored in encrypted form…”) in a second database (paragraph 88); store the addressable endpoints in a second database (Neal page 28, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s computer implemented method in view of Neal’s method of mapping identifiers with Siegal’s method of receiving the user identifiers to have more efficient use of an advertising budget where less money is wasted on repeating advertisement to the same user (Siegal’s paragraph 49).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gersh et al US 2017/0178270(hereinafter Gersh) in view of Neal et al WO 2007084357 (hereinafter Neal) in further view of Siegal et al US 20150324857 (hereinafter Siegal) in further view of Pedersen et al US 20120047012 (hereinafter Pedersen).

As to claim 3, the combination of Gersh in view of Neal and Siegal teach all the limitations recited in claim 2 above; but fail to teach wherein the computer readable storage medium further comprises program code encoded thereon that, when executed, causes the processor to: normalize each postal address in the plurality of postal addresses prior to hashing each of the plurality of postal addresses to generate the first plurality of hashed addresses; and 3932657/44248/FW/10877272.6normalize each postal address in the second plurality of postal addresses prior to hashing each of the second plurality of postal addresses to generate the second plurality of hashed addresses.
Pedersen teaches wherein the computer readable storage medium further comprises program code encoded thereon that, when executed, causes the processor to: normalize each postal address in the plurality of postal addresses prior to hashing each of the plurality of postal addresses to generate the first plurality of hashed addresses ( Paragraph 35 recites “for each end user address associated with this end user the end user address is normalized into a form”); and 3932657/44248/FW/10877272.6normalize each postal address in the second plurality of postal addresses prior to hashing each of the second plurality of postal addresses to generate the second plurality of hashed addresses (Paragraph 35 recites “for each end user address associated with this end user the end user address is normalized into a form).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s mail platform system in view of Neal’s method of mapping identifiers and Siegal’s method of receiving identifiers with Pedersen’s method of normalizing the addresses to make it easier to look up data in the end user data table (Pedersen’s paragraph 35).

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gersh et al US 2017/0178270(hereinafter Gersh) in view of Neal et al WO 2007084357 (hereinafter Neal) in further view of Siegal et al US 20150324857 (hereinafter Siegal) in further view of Maykov et al US 20170111255 (hereinafter Maykov).

	As to claim 7, the combination of Gersh in view of Neal and Siegal teach all the limitations recited in claim 6 above, but fail to teach wherein the integration code is further configured to:  4032657/44248/FW/10877272.6store a third party cookie with a browser of the user device; and transmit the platform user identifier in response to user activity on the website and in response to user activity on a second website.
	Maykov teaches wherein the integration code is further configured to:  4032657/44248/FW/10877272.6store a third party cookie with a browser of the user device; and transmit the platform user identifier in response to user activity on the website and in response to user activity on a second website (Paragraphs 35-36 recite“…the cookie module retrieves information stored in a browser…the cookie module retrieves the data and time that the user most recently logged into the online system from a cookie stored by the online system in a browser executing on a client device….the cookie module determines whether to send a request to a browser executing on a client device to send an identifier associated with a user and information stored in the browser by a third party system…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s mail platform system in view of Neal’s method of mapping identifiers and Siegal’s method of receiving identifiers with Maykov’s configuration method to protect user privacy(paragraph 36 of Maykov).

	As to claim 13, the combination of Gersh in view of Neal and Siegal teach all the limitations recited in claim 9 above, but fail to teach to teach further comprising: storing a third party cookie with a browser of the user device, the third party cookie including the first user identifier; and in response to detecting activity on a second website, transmitting the first user identifier stored in the third party cookie.
	Maykov teaches further comprising: storing a third party cookie with a browser of the user device, the third party cookie including the first user identifier; and in response to detecting activity on a second website, transmitting the first user identifier stored in the third party cookie (Paragraphs 35-36 recite “…the cookie module retrieves information stored in a browser…the cookie module retrieves the data and time that the user most recently logged into the online system from a cookie stored by the online system in a browser executing on a client device….the cookie module determines whether to send a request to a browser executing on a client device to send an identifier associated with a user and information stored in the browser by a third party system…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s mail platform system in view of Neal’s method of mapping identifiers and Siegal’s method of receiving identifiers with Maykov’s configuration method to protect user privacy(paragraph 36 of Maykov).

	As to claim 19, the combination of Gersh in view of Neal and Siegal teach all the limitations recited in claim 15 above, but fail to teach wherein the integration code is configured to: store a third party cookie with a browser of the user device, the third party cookie including the first user identifier; and in response to detecting activity on a second website, transmit the first user identifier stored in the third party cookie.
	Maykov teaches wherein the integration code is configured to: store a third party cookie with a browser of the user device, the third party cookie including the first user identifier; and in response to detecting activity on a second website, transmit the first user identifier stored in the third party cookie (Paragraphs 35-36 recite “…the cookie module retrieves information stored in a browser…the cookie module retrieves the data and time that the user most recently logged into the online system from a cookie stored by the online system in a browser executing on a client device….the cookie module determines whether to send a request to a browser executing on a client device to send an identifier associated with a user and information stored in the browser by a third party system…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s mail platform system in view of Neal’s method of mapping identifiers and Siegal’s method of receiving identifiers with Maykov’s configuration method to protect user privacy(paragraph 36 of Maykov).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gersh et al US 2017/0178270(hereinafter Gersh) in view of Neal et al WO 2007084357 (hereinafter Neal) in further view of Siegal et al US 20150324857 (hereinafter Siegal)  in further view of Barre US 20170147610 (hereinafter Barre).

As to claim 8, the combination of Gersh in view of Neal and Siegal teach all the limitations recited in claim 1 above, and further teach wherein the integration code is further configured to transmit the platform user identifier (as recited above Neal: page 31, lines 14-30, “name, zip code, city, state, and country are contained in the virtual address and are checked against the corresponding information in the user profile). 
The combination of Gersh in view of Neal and Siegal fail to teach wherein the integration code is further configured to transmit the external user identifier in a single packet.
Barre teaches  wherein the integration code is further configured to transmit the external user identifier in a single packet(Paragraph 103, 170 “…the transmitted code may also be transmitted as a single packet…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gersh’s mail platform system in view of Neal’s method of mapping identifiers and Siegal’s method of receiving identifiers with Barre’s integration code such that data associated to a unique entry or identifier are exclusive to that identifier (Barre: paragraph 80).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437    

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437